DETAILED ACTION
The following communication is in response to the pre-appeal brief filed June 23, 2022 and the pre-appeal decision dated July 29, 2022. The following is a complete response to the July 29, 2022 Pre-appeal decision.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McGrath on June 19, 2022.

The application has been amended as follows: 
Please amend claim 1 to read as follows:
1. A sphincterotome, comprising: an elongate shaft having an outer surface and a distal end region; a sphincterotome wire assembly having a distal end coupled to the distal end region of the elongate shaft and a body portion extending along the outer surface of the elongate shaft; wherein the sphincterotome wire assembly is designed to shift the distal end region of the elongate shaft between a first configuration and a curved configuration; and wherein the body portion of the sphincterotome wire assembly includes a cutting region, a non-conductive region that is non-energized when the cutting region is cutting tissue, and a joint disposed between and coupling the cutting region to the non-conductive region.

Please amend claim 13 to read as follows:
13. A sphincterotome, comprising: an elongate shaft having an outer surface, a distal end region, and a distal anchor disposed along the distal end region; a cutting wire coupled to the distal anchor and having a cutting region extending along the outer surface of the elongate shaft; a non-conductive cord that is non-energized when the cutting region is cutting tissue, the non-conductively cord being non-conductively coupled to the cutting region of the cutting wire and extending proximally therefrom; wherein the cutting wire, the non-conductive cord, or both are designed to shift the distal end region of the elongate shaft between a first configuration and a curved configuration.

Please cancel claims 18-20 from further consideration.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Goto (US Pat. No. 6,712,817 B1) was identified by the Examiner as the closest prior art to instant independent claims 1 and 13. During the interview held on July 19, 2022, amendments to each of claims 1 and 13 were discussed to define these claims over the Goto reference. While the Examiner previously interpreted the non-conductive region of Goto to be along 11, the portion of Goto is not configured to be non-energized when the cutting region is cutting tissue. Said differently, the non-conductive portion of Goto is provided by a portion of a conductive wire to be covered by an insulative coating such that this non-conductive portion is not capable of delivering energy to tissue that comes into contact with the insulation. This differs from the instant language of each of claim 1 and 13 which now precludes the region/cord to be arranged to be non-energized when cutting tissue. Goto, in contrast, requires energization during cutting of at least the conductive wire portion inside the insulative coating.
The Examiner has failed to find any reference or combination of references, whether taken alone, or in any fair combination that would disclose, fairly suggest or make obvious each and every limitation set forth in either of independent claims 1 or 13. As such, it is for at least the reasoning set forth above that the Examiner believes that claims 1-17 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794